Exhibit 10.2
EXECUTION COPY
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (this “Agreement”), is made and entered into
as of the Effective Date (as hereinafter defined), by and between Clark Benson,
LLC and/or its successors (“Company”), a Delaware limited liability company,
Clark Consulting Inc. (“Clark”), a Delaware corporation, Clark, Inc., a Delaware
corporation (“CI”) and James M. Benson, a resident of Massachusetts (the
“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Clark has formed the Company to conduct the business hereinafter
described; and
 
WHEREAS, Clark owns seventy-five percent (75%) of the Company’s issued and
outstanding “Units” as defined in the Company’s Limited Liability Company
Agreement dated January 26, 2006 (the “LLC Agreement”); and
 
WHEREAS, the Company intends to engage in the Financial Planning/General
Insurance Agency business in the State of Illinois and throughout the United
States; and
 
WHEREAS, the Company desires to employ the Executive in the capacity of
President and Chief Executive Officer of the Company, upon the terms and
conditions hereinafter set forth; and
 
WHEREAS, Clark and CI have agreed to guarantee all obligations of the Company to
the Executive hereunder; and
 
WHEREAS, the Executive is willing to enter into this Agreement with respect to
his employment and services as President and Chief Executive Officer of the
Company upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Company hereby employs the Executive and the Executive
hereby accepts such employment as President and Chief Executive Officer of the
Company upon the terms and conditions hereinafter set forth:
 
1.  Term of Employment.
 
(a)  The term of employment under this Agreement shall commence on January 3,
2006 (the “Effective Date”) and shall extend through December 31, 2010, subject
to Section 8 of this Agreement (the “Initial Term”). Subject to the survival of
certain provisions herein as provided in Section 28, this Agreement shall
terminate on the effective date on which Executive’s employment hereunder is
properly terminated pursuant to and in accordance with the provisions of this
Agreement.
 
1

--------------------------------------------------------------------------------


 
(b)  Clark shall fund the operations of the Company pursuant to the terms of the
LLC Agreement and in the amounts set forth therein, but at least for the period
commencing January 3, 2006 through December 31, 2006. Prior to the commencement
of each fiscal year, Executive and the Manager of the Company agree to submit
jointly to the Clark Board of Directors a budget for funding the Company for the
upcoming fiscal year. On or before December 31, 2006, December 31, 2007,
December 31, 2008, December 31, 2009 and the December 31 preceding any year for
which this Agreement is extended, the Clark Board of Directors (the “Clark
Board”) shall make a good faith determination as to whether to continue to fund
the operations of the Company during the next calendar year. If the Executive
voluntarily resigns his employment other than as a Constructive Termination
during such period, no additional amounts, except for the Accrued Obligations as
defined in Section 9(a) below, shall be payable to the Executive.
 
(c)  Beginning in 2009, and in any fiscal year of the Company thereafter, if the
Company receives positive Modified EBITA (as defined in the LLC Agreement), the
Term of this Agreement shall automatically be extended through the date which is
two (2) years beyond the close of such fiscal year, and the Company cannot
terminate the Executive’s employment during such two (2) year period except
pursuant to Section 8(e) hereof and except for Cause, death or Permanent
Disability.
 
(d)  Beginning in 2009, if the Company does not receive positive Modified EBITA
during any two consecutive fiscal years, the Company may terminate Executive’s
employment hereunder at any time during the ninety (90) day period following the
close of such second fiscal year on thirty (30) days written notice.
 
(e)  Duties of the Executive. The Executive shall serve as the President and
Chief Executive Officer of the Company with the duties, responsibilities,
authority and status normally associated with such position. In accordance with
the foregoing, Executive shall, subject to oversight by the Manager (as defined
in the LLC Agreement) of the Company and consistent with the Company’s annual
budget, have the authority over and be responsible for the day-to-day operations
of the Company, hiring and firing of staff and employees of the Company, manage
the acquisition activities of the Company (provided, however that all
acquisitions will be subject to the approval of the CI Board), retaining outside
professionals and services related to the operation of the Company and any other
matters consistent with the position of President and Chief Executive Officer.
The Executive agrees that during the term of this Agreement, he will devote
substantially all his full professional and business-related time, skills and
best efforts to the businesses of the Company and shall report directly to the
Manager. In connection therewith, the Executive will endeavor to establish an
operating platform to acquire insurance-related distribution firms for the
purpose of providing financial planning, estate planning, employee benefits and
wealth management services to clients of the Company. Notwithstanding the
foregoing, Executive and the Manager shall cooperate and work together in good
faith in determining strategy and goals, on what funding of the Company is
necessary to implement such strategy and accomplish such goals, and what is the
best direction for the Company. The Executive may engage in personal investment
and related activities provided such activities are disclosed to the Company (in
accordance with his disclosure obligations as a member of the Board of Directors
of CI) and do not interfere with the performance of his duties hereunder or
violate the non-solicitation, non-competition and confidential information
provisions set forth
 
2

--------------------------------------------------------------------------------


 
herein, including, without limitation, real estate investments. Nothing herein,
however, will prevent the Executive, (a) upon approval of the Chairman of the
Board of CI, the parent of Clark, from service as a director or trustee of other
corporations or businesses which are not directly or indirectly in competition
with the business of the Company or in competition with any present or future CI
Affiliate (as defined in Section 22, below), (b) from service on civic or
charitable boards or committees, or (c) from engaging in personal, passive,
investment activities; provided such activities do not interfere with the
performance of his duties hereunder or violate the non-solicitation,
non-competition and confidential information provisions set forth herein.
Executive shall be indemnified and provided with liability insurance for actions
performed in the course of his employment and service as a member of the CI
Board of Directors (the “CI Board”) to the same extent as the Chief Executive
Officer and President of CI.
 
2.  Board Positions.
 
(a)  Subject to approval by the CI Board of Directors, Executive will be offered
a presently vacant seat on the CI Board of Directors for which he will not
receive separate consideration; provided that if Executive is not offered a seat
on the CI Board of Directions, this Agreement is void ab initio. Executive
agrees to promptly resign his seat on the CI Board of Directors upon termination
of his duties under this Agreement.
 
(b)  In discharging his responsibilities as a Director of CI, Executive will
comply, in all material respects, with the applicable provisions of the CI
Certificate of Incorporation, as amended, By-laws and applicable law.
 
3.  Annual Salary. The Company shall pay the Executive an annual salary of One
Million Dollars ($1,000,000), for each year of this Agreement (or fraction for
portions of a year) (“Salary”). The Executive’s Salary shall be subject to all
appropriate federal and state withholding taxes and shall be payable in
accordance with the normal payroll procedures of the Company.
 
4.  Benefits. The Executive and his eligible dependents shall be eligible to
participate in the benefit programs (other than bonus programs) made available
generally to all employees of the Company (which are the benefit programs of
CI), as well as the CI non-qualified deferred compensation plan that is
generally available to executives of CI and Clark; provided, however, that the
Executive and his eligible dependents must meet any and all eligibility
provisions required under such benefit programs. The applicable benefit programs
are listed in Exhibit A. CI, Clark or the Company, as necessary, shall take all
actions necessary to make Executive and his dependents eligible for such plans,
including, without limitation, amending the applicable benefit programs. So long
as CI, Clark or the Company maintains one or more group health plans, CI, Clark
or the Company shall at all times while Executive is employed by the CI, Clark
or the Company maintain a group health plan with medical coverage for Executive
and his eligible dependents. The Company will use its best efforts to develop a
fully retiree paid, retiree medical plan that would be available to Executive
and his spouse (“Retiree Medical”).
 
5.  Paid Time Off. The Executive shall be entitled to receive paid time off
(PTO), under the terms of the Company’s then current PTO Plan, during each
calendar year in
 
3

--------------------------------------------------------------------------------


 
accordance with Executive’s Length of Service, which PTO Plan shall provide for
a minimum of twenty (20) paid vacation days per annum for Executive. For this
PTO benefit provision only, Length of Service shall mean the periods of Service
by the Executive after January 3, 2006 plus ten years.
 
6.  Reimbursement of Expenses. The Company recognizes that the Executive will
incur legitimate business expenses in the course of rendering services to the
Company hereunder. Accordingly, the Company shall reimburse the Executive, upon
presentation of receipts or other adequate documentation, for all necessary and
reasonable business expenses incurred by the Executive in the course of
rendering services to the Company under this Agreement (including, without
limitation, expenses incurred that are consistent with the Company’s Travel
Policy) then in effect. This includes reimbursements for the usage of a cellular
phone while this Agreement remains in effect. Credits to the Airline Frequent
Flyer accounts of the Executive as a result of business travel shall belong to
the Executive.
 
7.  Working Facilities. The Executive shall be furnished an office,
administrative assistance and such other facilities and services suitable to his
position and adequate for the performance of his duties (“Working Facilities”)
that the Executive and Manager of the Company find reasonably acceptable, and
which shall be consistent with the reasonable policies of the Company. Such
Working Facilities shall be located in the Boston, Massachusetts, metropolitan
area.
 
8.  Termination. The employment relationship between the Executive and the
Company created hereunder shall terminate before the expiration of the then
current term upon the occurrence of any one of the following events:
 
(a)  Death or Permanent Disability. The death or permanent disability of the
Executive. For the purpose of this Agreement, “permanent disability” of the
Executive shall mean “disability” as defined under CI’s long-term disability
plan.
 
(b)  Termination for Cause. The following events, actions or inactions by the
Executive shall constitute “Cause” for termination of the Executive’s
employment:
 
(i)  except in the event of the Executive’s disability, a substantial, repeated
and continued act of misconduct or failure by the Executive to perform his
material duties or obligations to the Company pursuant to this Agreement, as
determined by a majority of the members of the CI Board, which the Executive
fails to remedy within thirty (30) days after written notice is received by the
Executive specifying the alleged act of misconduct or failure in reasonable
detail;
 
(ii)  conviction by the Executive of a felony; or
 
(iii)  the CI Board determines that the Executive has engaged in a fraudulent
act resulting in personal gain or enrichment at the expense of the Company or
other detriment to the Company.
 
Any decision to terminate the Executive’s employment or to provide a notice of
breach or termination shall be made only by the CI Board. Any such notice shall
describe with reasonable
 
4

--------------------------------------------------------------------------------


 
specificity the cause or causes for the termination or intent to terminate the
Executive’s employment, as well as the effective date of the termination. Except
for the ground set forth in clause (vi) above (conviction), no termination shall
be effective unless and until the CI Board has afforded the Executive and his
counsel an opportunity to be heard in person (or as part of a teleconference
Board meeting), with reasonable notice thereof (not less than ten (10) business
days) and has considered any submission made by or on behalf of the Executive.
If the Company terminates the Executive’s employment for any of the reasons set
forth above, the Company shall have no further obligations hereunder from and
after the effective date of termination (other than as set forth below in
Section 10 and any other applicable sections) and shall have all other rights
and remedies available under this Agreement or any other agreement and at law or
in equity. Nothing herein, however, shall affect the Executive’s right to
contest such termination pursuant to the terms of this Agreement.
 
(c)  Constructive Termination. In the event of (i) the assignment to the
Executive of any duties inconsistent in any material respect with the
Executive’s position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities as contemplated by this
Agreement, or any other action by the Company which results in a significant
diminution in such position, authority, duties or responsibilities, excluding
any isolated and inadvertent action not taken in bad faith and which is remedied
by the Company within ten (10) days after receipt of a notice thereof given by
the Executive; (ii) a failure to pay or provide, or a reduction of, Executive’s
Salary or a failure to pay any distribution under Section 3.01 of the LLC
Agreement, benefits or PTO other than as permitted by this Agreement; (iii) the
Executive being required, without his consent, to relocate to a principal place
of employment outside of the Boston metropolitan area; (iv) any material breach
of this Agreement by the Company that is not rectified by the Company within
thirty (30) days of written notice to the Company of the same by the Executive
or his representative; (v) if the Clark Board determines not to fund the Company
for the period January 1, 2007 through December 31, 2007, January 1, 2008
through December 31, 2008, January 1, 2009 through December 31, 2009, January 1,
2010 through December 31, 2010, or any extension of the Term of this Agreement;
or (vi) if the Company exercises its Call Right (as defined in the LLC
Agreement), the Executive shall have the right to terminate his employment and
such termination shall be deemed a Constructive Termination and shall be treated
in all respects as if it had been a termination of employment by the Company
with Notice.
 
(d)  Termination by the Executive with Notice. The Executive may terminate his
employment at any time without liability to the Company arising from the
resignation of the Executive upon ninety (90) days prior written notice to the
Company. The Company retains the right after proper notice of the Executive’s
voluntary termination to require the Executive to cease his employment
immediately; provided, however, in such event, the Company shall remain
obligated to pay the Executive his Salary and provide his benefits during the
ninety (90) day notice period. During such ninety (90) day notice period, the
Executive shall provide such consulting services to the Company as the Company
may reasonably request and shall assist the Company in training his successor
and generally preparing for an orderly transition.
 
(e)  Termination by the Company with Notice. In addition to the right to
terminate the Executive’s employment in accordance with Section 1(d), Section
8(a), and Section 8(b), the Company retains the absolute right after not less
than thirty (30) days prior notice has
 
5

--------------------------------------------------------------------------------


 
been given to the Executive to require the Executive to cease his employment
immediately; provided, however, in such event, the Company shall remain
obligated to pay the Executive his Salary and provide his benefits during the
thirty (30) day notice period. During such thirty (30) day notice period, the
Executive shall provide such services to the Company as the Company may
reasonably request and shall assist the Company in training his successor and
generally preparing for an orderly transition.
 
9.  Compensation Upon Termination.
 
(a)  Accrued Obligations. Upon termination of the Executive’s employment under
this Agreement for any reason the Executive shall be entitled to:
 
(i)  any accrued but unpaid Salary;
 
(ii)  any accrued, but unpaid, PTO using the Salary as of the date of
termination;
 
(iii)  any authorized but unreimbursed business expenses;
 
(iv)  any benefits to which the Executive is entitled under the Executive
benefit programs maintained by the CI Affiliates in which the Company
participates; and
 
(v)  Retiree Medical (if such program then exists).
 
The sum of the amounts described in clauses (i) through (v) will be hereinafter
referred to as the “Accrued Obligations.” The Accrued Obligations shall be paid
in a lump sum within thirty (30) days of the date of termination; provided that
the benefits under clause (iv) will be paid or provided in accordance with the
terms of the applicable Executive benefit programs.
 
(b)  Compensation for Termination due to Death or Permanent Disability. Upon
termination of the Executive’s employment under this Agreement due to Death, the
Executive’s Permanent Disability, the Executive, or his estate, as the case may
be, shall receive the Accrued Obligations.
 
(c)  Compensation for Termination for Cause. Upon termination of the Executive’s
employment under this Agreement for Cause, the Executive shall be entitled to
the Accrued Obligations.
 
(d)  Compensation for Termination under Section 1(d). Upon termination of the
Executive’s employment under Section 1(d), the Executive shall be entitled to
the Accrued Obligations.
 
(e)  Compensation for Termination due to Constructive Termination or Termination
by the Company with Notice. Upon termination of the Executive’s employment under
this Agreement as a result of Constructive Termination as defined in Section
8(c) or Termination by the Company with Notice as defined in Section 8(e),
either during a contract year or at the end of a contract year, the Executive
shall receive as his sole and exclusive remedy the Accrued Obligations and the
Salary described in Section 3, or as subsequently increased, which
 
6

--------------------------------------------------------------------------------


 
would have been paid absent such termination, through the second annual
anniversary of the date of termination (except that if the termination of
Executive’s employment is under Section 1(d) then the Executive shall only have
the rights provided in Section 9(d)). Such amounts shall be paid in a lump sum
no later than thirty (30) days from the effective date of the termination of the
Executive’s employment or such later date as is necessary to comply with the
requirements of Code Section 409A.
 
(f)  Compensation for Termination by the Executive with Notice. Upon termination
of the Executive’s employment under this Agreement due to the Executive’s
resignation with notice, either during a contract year or at the end of a
contract year, the Executive shall be entitled to the Accrued Obligations. Such
amounts shall be paid in a lump sum no later than thirty (30) days from the
termination of the Executive’s employment.
 
(g)  Withholding; Offset. Amounts payable under this Section 9 shall be paid
subject to all appropriate federal and state withholding taxes, if any, and
shall be offset by any amounts due the Company under this Agreement.
 
10.  Non- Solicitation; Non-Competition.
 
(a)  The Executive acknowledges that he occupies a position of special trust and
confidence with respect to the Company, and that the position imposes the
obligation to act in a stewardship capacity with respect to the preservation and
development of the Company and its resources for the benefit of future, as well
as present, shareholders, officers, directors and employees. The Executive
acknowledges that as a result of the special position he occupies with the
Company, he will have access to Confidential Information (as that term is
defined in that certain Intellectual Property and Confidentiality Agreement
executed by Executive on the date hereof), and to trade secrets of the Company.
In consideration for the compensation he will receive as an employee of the
Company and in recognition of his special relationship with the Company, and to
protect the Company’s legitimate business interests, including but not limited
to its Confidential Information, trade secrets and the goodwill of the Company’s
business, the Executive agrees that he shall not, (i) at any time during which
he is an employee of the Company or another CI Affiliate, and (ii) for
twenty-four (24) months after his termination with the Company and all CI
Affiliates, for any reason, whether for his own account or for the account of
any person other than a CI Affiliate, directly or indirectly, endeavor to
solicit away from the Company or a CI Affiliate, or facilitate the solicitation
away from the Company or a CI Affiliate of, any Client of the Company or a CI
Affiliate or induce same to limit, alter or reduce its relationship with the
Company.
 
(b)  In addition, (i) at any time during which Executive is an employee of the
Company or another CI Affiliate, and (ii) for twelve (12) months after his
termination with the Company and all CI Affiliates, for any reason, whether for
his own account or for the account of any person other than a CI Affiliate, the
Executive, directly or indirectly, shall not endeavor to (A) acquire companies
with the same characteristics as companies that the Company has acquired or
endeavored to acquire, or (B) set up an affiliate distribution system similar to
that at the Company; provided, however, that nothing herein shall prohibit the
Executive from acting as a senior executive at an entity which engages in such
business activities other than as a principal line of its overall business so
long as he is not personally involved in or directing such activities,
 
7

--------------------------------------------------------------------------------


 
and provided further that nothing herein shall prohibit Executive from being an
owner of not more than 5% of the outstanding stock of any class of a corporation
which is publicly traded, so long as he has no active participation in the
business of such corporation.
 
(c)  The Executive shall not, (i) at any time during which he is an employee of
the Company or another CI Affiliate, and (ii) for twenty-four (24) months after
his termination for any reason from the Company and all CI Affiliates, whether
for his own account or for the account of any person other than a CI Affiliate,
directly or indirectly, induce away from the Company or a CI Affiliate, or
facilitate the inducement away from the Company or a CI Affiliate of, any
personnel of the Company or a CI Affiliate or interfere with the faithful
discharge by such personnel of their contractual and fiduciary obligations to
serve the Company’s or a CI Affiliate’s interests and those of its Clients of
undivided loyalty.
 
(d)  “Client” as used in this Section 10 shall mean any person or entity for
whom the Company or a CI Affiliate performed services or provided products
within the twenty-four (24) months immediately preceding the termination of the
Executive’s employment with the Company and all CI Affiliates; or who was
identified on a Company database as a prospective client for whom one or more
formal presentations or proposals had been submitted during such time period.
 
(e)  The post-employment restrictions set forth in clauses (a)(ii), (b)(ii) and
(c)(ii) of this Section 10 will not apply if Executive’s employment is
terminated pursuant to Sections 8(c) or 8(e).
 
11.  Confidential Information. Executive shall abide by the terms of the
Company’s standard Intellectual Property and Confidentiality Agreement, which is
attached hereto as Exhibit B.
 
12.  Property of the Company. The Executive acknowledges that from time to time
in the course of providing services pursuant to this Agreement he shall create
or have the opportunity to inspect and use certain property, both tangible and
intangible, of the Company and the Executive hereby agrees that such property
shall remain the exclusive property of the Company, and the Executive shall have
no right or proprietary interest in such property, whether tangible or
intangible, including, without limitation, the Executive’s customer and supplier
lists, contract forms, books of account, computer programs and similar property.
 
13.  Key-Man Life Insurance. The Executive agrees that the Company may purchase
at least $10,000,000 of key-man life insurance on the life of Executive at the
expense of the Company and acknowledges that the benefits under such policy
shall be paid to the Company and not to or for the Executive’s benefit. The
Executive agrees to cooperate, including taking a physical, to allow the Company
to obtain such life insurance.
 
14.  Equitable Relief. The Executive acknowledges that he possesses unique
skills, knowledge and ability and that competition, solicitation or divulgence
of confidential information by him in violation of this Agreement would be
extremely detrimental to the Company. By reason thereof, the Executive agrees
that the Company shall be entitled, in addition to any other remedies it may
have under this Agreement or otherwise, to injunctive and
 
8

--------------------------------------------------------------------------------


 
other equitable relief to prevent or curtail any breach of Sections 10, 11 or 12
of this Agreement by him.
 
15.  Guarantee. CI and Clark shall take all actions necessary to fulfill all
obligations of the Company, CI and Clark to the Executive under this Agreement
and hereby guarantee that, on the failure of the Company to fulfill any
financial obligation to the Executive hereunder, CI and Clark promptly shall do
so.
 
16.  Assignment. The Company may assign its rights and obligations under this
Agreement to any successor in interest, whether by merger, consolidation, or
sale of substantially all of its assets. This Agreement is personal to the
Employee and may not be assigned in any way by the Executive without the prior
written consent of the Company.
 
17.  Severability and Reformation. The parties hereto intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law. If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its
severance. Further, if any provision is held to be overbroad, a court may modify
that provision to the extent necessary to make the provision enforceable
according to applicable law and enforce the provision as modified.
 
18.  Integrated Agreement. This Agreement constitutes the entire Agreement
between the parties hereto with regard to the subject matter hereof, and there
are no agreements, understandings, specific restrictions, warranties or
representations relating to said subject matter between the parties other than
those set forth herein, specifically referenced herein or otherwise herein
provided for.
 
19.  Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered personally, mailed by certified mail (return receipt requested) or
sent by overnight delivery service, cable, telegram, facsimile transmission or
telex to the parties at the following addresses or at such other addresses as
shall be specified by the parties by like notice:
 
If to the Company, Clark or CI:
 
c/o Clark Consulting, Inc.
102 South Wynstone Park Drive
North Barrington, Illinois 60010
Attn: Mr. W. T. Wamberg
Chairman and Chief Executive Officer
 
9

--------------------------------------------------------------------------------


 
With a copy in the event of notice to the Company, Clark or CI to:
 
Vedder, Price, Kaufman and Kammholz, P.C.
222 N. LaSalle Street
Chicago, Illinois 60601
Attn: Lane R. Moyer, Esq.
 
If to Executive:
 
Mr. James M. Benson
63 Winsor Way
Weston, MA 02493
 
With a copy to:
 
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attn: Robert M. Gault, Esq.
 
Notice so given shall, in the case of notice so given by mail, be deemed to be
given and received on the fourth calendar day after posting, in the case of
notice so given by overnight delivery service, on the date of actual delivery
and, in the case of notice so given by cable, telegram, facsimile transmission,
telex or personal delivery, on the date of actual transmission or, as the case
may be, personal delivery.
 
20.  Further Actions. Whether or not specifically required under the terms of
this Agreement, each party hereto shall execute and deliver such documents and
take such further actions as shall be necessary in order for such party to
perform all of his or its obligations specified herein or reasonably implied
from the terms hereof.
 
21.  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF
ILLINOIS.
 
22.  Application of Terms. Whenever used herein the terms Clark, Inc., Clark
Consulting, Inc. and Clark Benson, LLC (or the Company), (or any abbreviations
thereof) shall include all affiliates that are 50% or more owned, directly or
indirectly, by Clark, Inc. and successors thereof (the “CI Affiliates” or,
individually, a “CI Affiliate”).
 
23.  Counterparts. This Agreement may be executed in counterparts, each of which
will take effect as an original and all of which shall evidence one and the same
Agreement.
 
24.  Arbitration. Without limiting the right of the Company or the Executive to
seek equitable relief to prevent irreparable injury, any dispute arising out of
or relating to this Agreement or the breach, termination or validity thereof,
which has not been resolved by agreement within 60 days after written notice
thereof by the affected Party shall be settled by arbitration in accordance with
the then current Center for Public Resources Rules for Non-
 
10

--------------------------------------------------------------------------------


 
Administered Arbitration of Business Disputes, by a sole arbitrator. The Company
and Executive shall share equally the cost of filing, arbitrators’ fees and
other expenses of administration of the arbitration. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. § 1-16, and judgment
upon the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. The place of arbitration shall be Chicago, Illinois. The
arbitrator is not empowered to award damages in excess of compensatory damages
and each Party hereby irrevocably waives any right to recover such damages with
respect to any dispute resolved by arbitration.
 
25.  IRC Section 409A. If and to the extent that any payment or form of
compensation payable to Executive under the terms of this Agreement is or
becomes subject to Section 409A of the Internal Revenue Code of 1986, as
amended, Treasury Notice 2005-1 and any related 409A regulations or guidance
(collectively referred to hereinafter as “409A”), CI, Clark or Company and
Executive agree to cooperate with each other in good faith to take any
reasonable actions necessary including, without limitation, amending this
Agreement by way of mutually agreed upon amendments, to prevent the application
of or mitigate the impact of 409A. In accordance with the foregoing, CI, Clark
or Company shall use its reasonable best efforts to inform Executive of any
payments or compensation that may be subject to Code Section 409A.
 
26.  Authority. Each of the undersigned hereby warrants that he has the full
authority to execute and enter into this Agreement and has obtained all
consents, approvals and authorities of any person, committee or entity necessary
to make this Agreement binding and fully enforceable against the party for which
he signs.
 
27.  Insurance. The Company will secure and maintain at all times standard
Employment Practices Liability Insurance and Director and Officer Liability
Insurance covering Executive in Executive’s capacity as an officer and employee
of the Company. The insurance shall be in amounts and scope of coverage that are
commercially reasonable and customary and at least equal to the amounts and
scope of coverage provided for the officers and other directors of CI and Clark.
The Director and Officer coverage shall include at least Side A and Side B
coverage.
 
28.  Survival. In order to accomplish the intent and purpose of all of the
provisions of this Agreement, certain provisions of this Agreement shall survive
the termination of this Agreement including, without limitation, provisions of
Sections 4. 5. 6, 9, 10, 11, 12, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26
and 27.
 
* * * * * *


11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
CLARK CONSULTING, INC.
 
By: /s/ Tom Wamberg                                                             
Its: Chief Executive Officer
 
Dated: January 26, 2006
 
CLARK BENSON, LLC
 
By: /s/ Tom
Wamberg                                                              
Tom Wamberg, its Manager
 
Dated: January 26, 2006
 
CLARK, INC.
 
By: /s/ Tom Wamberg                                                             
Its: Chief Executive Officer
 
Dated: January 26, 2006
 
EXECUTIVE:
 
/s/ James M.
Benson                                                              
James M. Benson
 
Dated: January 26, 2006
 

 
12

--------------------------------------------------------------------------------


 
 
EXHIBIT A


APPLICABLE BENEFIT PROGRAMS
 
Plan Name
Type
Clark, Inc. 401(k) Savings Plan
401(k)
Clark Consulting Healthcare Plan
Medical/Dental
Clark Consulting Healthcare Plan (Vision)
Vision
Clark, Inc. Life Insurance Plan
Life Insurance
Clark, Inc. LTD Plan
Long Term Disability
Clark Consulting Short Term Disability Plan
Short Term Disability
Clark Consulting Flexible Benefit Plan
Section 529 FSA
Clark Consulting Group Long Term Care Plan
Long Term Care
Clark, Inc. Employee Stock Purchase Plan
ESPP
Clark Consulting Deferred Compensation Plan
DCP



 
13

--------------------------------------------------------------------------------





EXHIBIT B


CLARK BENSON, LLC


INTELLECTUAL PROPERTY AND CONFIDENTIALITY AGREEMENT






THIS AGREEMENT (“Agreement”) is entered into by and between Clark Benson, LLC, a
Delaware limited liability company, and its subsidiaries (collectively, “CB” or
the “Company”) and __________________________________ (“Associate”).
 
W I T N E S S E T H:
 
WHEREAS, CB desires to employ the Associate in the business of the Company; and
 
WHEREAS, such employment of the Associate by CB may include access to and
development of intellectual property proprietary to the Company; and
 
WHEREAS, the Company desires to expand its efforts in developing such property
and desires to maintain the confidentiality of such property and other
information deemed confidential by the Company; and
 
WHEREAS, in consideration of salary and other benefits of employment, the
Associate desires to enter into such agreement with the Company.
 
NOW, THEREFORE, the Company and Associate agree and state as follows:
 
INTELLECTUAL PROPERTY
 
Any improvements, inventions, new techniques, processes, programs or products
that have been or may be made or developed by the Associate during the course of
his/her employment, within or after normal business hours, relating to the
business of the Company or resulting from work the Associate did for the
Company, shall be deemed to have been made or developed by the Associate solely
for the benefit of the Company, and shall be the sole and exclusive property of
the Company.
 
The Associate acknowledges that all original works of authorship, including
without limitation software, manuals and documentation, that have been created
by the Associate during and within the scope of employment are and shall be
“works-for-hire” and the sole property of the Company.
 
In order to further effectuate the terms of this Agreement, the Associate agrees
to assign to the Company, all of Associate’s rights to patents, copyrights and
other proprietary interests in any process, program, technique, product,
research item, invention or other improvements which Associate has developed or
may develop during the course of
 
14

--------------------------------------------------------------------------------


 
Associate’s employment by, or which results from work the Associate did for, the
Company.
 
The Associate shall not, during or after the course of employment, use or
disclose to any other person or entity any such process, program, technique,
product, research item, invention or other improvement except as expressly
authorized in writing by the Company, or to the extent that such information has
been made publicly available or otherwise is no longer treated as confidential
by the Company.
 
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION
 
For the purpose of this Agreement, “Confidential Information” means information
of a special and unique nature and value pertaining to the business of the
Company or any of its clients, customers, consultants, licensees, or affiliates
and relating to such matters as, without limitation, the Company’s patents,
copyrights, proprietary information, trade secrets, inventions, software,
systems, procedures, manuals, processes, applications, business practices and
agreements, financial information, research and development, know-how and lists
of customers (which are deemed for all purposes confidential and proprietary),
as well as the nature and type of services rendered by the Company, the
equipment and methods used and preferred by the Company’s customers, and the
fees paid by them.
 
The Associate acknowledges that in consideration for employment by the Company,
Associate will have access to and be making use of, acquiring, and/or adding to
Confidential Information.
 
Except in connection with regularly assigned duties for the Company or legal
compulsion, the Associate agrees that Associate will not, at any time during or
following the terms of employment, directly or indirectly use, divulge or
disclose for any purpose whatsoever any Confidential Information, whether or not
such Confidential Information was acquired while the Associate was engaged in
the Company’s affairs and regardless of by whom such Confidential Information
was generated, either by the Associate or others in the employ of the Company,
or outside the Company.
 
All copies of any Confidential Information, however and wherever produced, shall
be and remain the sole property of the Company and shall not be removed from the
premises or custody of the Company without prior written consent or
authorization of the Company.
 
General provisions
 
Any notices to be given hereunder by either party to the other may be given by
personal delivery in writing or by mail, registered or certified, postage
prepaid with return-receipt requested. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS AND VENUE SHALL
LIE IN COOK COUNTY, ILLINOIS. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable
 
15

--------------------------------------------------------------------------------


 
attorney’s fees, costs and necessary disbursements, in addition to any other
relief to which he/she may be entitled. This Agreement may only be amended by
the written consent of the parties.
 
EXECUTED on the day and year written below.
 
 
 
Dated:                
 
ASSOCIATE
 
By:                
 
 
 
Dated:                                                                                         
 
 
THE COMPANY
 
 
                                                                                                    
Print Name
 
 
                                                                                                   
Division
 

 
16

 
 